\CO°\)O\U\-l>b)t\)'-‘

NNNNNNNNN»__»-Io_»_»-v-¢o_o-¢»_¢
x\lo\U\¢Pb)N-‘O\o®\lo\L/IJ>WN'_‘O

 

 

Case 3:17~cv-00196-RCJ-CBC Documer\t 14 Filed 10/29/18 Page 1 of 3

ADAM PAUL LAXALT
Attomey General

IAN E. CARR, Bar No. 13840
Deputy Attomey General /

State of Nevada s - . . .... v_-s-_..,

Bureau of Litigation _\/ FlLED ______ REC€;'NED

Public Safety Division __ ENTERED ,__ SERVED CN

100 N_ Carson Street COUNSEL"P;‘RTV.".S OF RECC'Z"{L" §

§afs§)%($l§tg,s§evadga 89701-4717 /
e 1 °125 r " .'

E-mail: icarr@ag.nv.gov ocr 3 0 ‘~"3

 

 

 

 

 

Arrorneysfor Defendants cLERK us olsTR\cT c §
Tara Carpenter, E.K. McDaniel, DlSTRlCT OF NEVA€£RT
and Mark Sorci BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

JAMES M. PINEDA,
Case No. 3: 1 7-cv-00196-RCJ-CBC

Plaintiff, 0 R/Dez;

v. MOTION FOR EXTENSION OF TIME 'I`O
FILE RESPONSIVE PLEADING
E.K. MCDANIEL, et al.,

Defendants

Defendants, Tara Carpenter, E.K. McDaniel, and Mark Sorci (Defendants), by and through
counsel, Adam Paul Laxalt, Attomey General of the State of Nevada, and lan E. Carr, Deputy Attomey
General, hereby submit their Motion for Extension of Time to File a Responsive Pleading. This Motion
is based on Federal Rule of Civil Procedure 6(b)(l)(A), the following Memorandum of Points and
Authorities, and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
l. ARGUMENT

Defendants respectfully request a thirty (30) day extension of time out from the current deadline
(October 29, 2018) to file a responsive pleading in this case. Counsel for Defendants is confronted with
numerous competing deadlines and a high workload due to staffing changes in the Office of the
Attomey General. However, such obstacles are currently being resolved and the requested extension of

time should afford Defendants adequate time to file a responsive pleading in this case.

l

 

\OOQ\|Q’\U\-BWN'-‘

NNNNNNNNN»-‘_»-o-¢»-._»_¢,_.,_.,_.
m\lo\§h¢§w~_©\o®\lo\u\hw~'_‘©

 

 

Case 3:17-cv-00196-RCJ-CBC Document 14 Filed 10/29/18 Page 2 of 3

Federal Rule of Civil Procedure 6(b)(l) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiff’ s case,
but will allow for a thorough response to Plaintiff` s allegations The requested thirty (30) day extension
of time should permit Defendants time to adequately research and respond to Plaintiff's allegations.
Defendants assert that the requisite good cause is present to warrant the requested extension of time,

For these reasons, Defendants respectfully request a thirty (30) day extension of time from the
current deadline to file a responsive pleading in this case, with a new deadline to and including
Wednesday, November 28, 2018.

DATED this 29th day of October, 2018.

ADAM PAUL LAXALT
Attorney General

By: /g/,_
IAN E. CARR
Deputy Attorney General
State of Nevada
Bureau of Litigation
Public Safety Division
Attorneysfor Defendants

IS SO ORDERED.

 
   

`.s AGlsT TE JUDGE
DATED= //)0/ 30//£’/(

 

 

\SQQ\IO\Lh-PWN'-‘

NNNNNNNNN_¢v-¢o-o¢-ou_o»-‘c_¢o_oo-»»_o
O°\lO\lJ\-PWN_‘O\O®\]G\LIIAWN'_‘O

 

 

Case 3:17-cv-00196-RCJ-CBC Docurner\t 14 Filed 10/29/18 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that l am an employee of the Office of the Attorney General, State of Nevada, and that

on this 29th day of October, 2018, l caused a copy of the foregoing, MOTION FOR EXTENSION OF
TIME TO FILE RESPONSIVE PLEADING, to be served, by U.S. District Court CM/ECF

Electronic Filing on the following:

JAMES M. PINEDA #1056175
Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, Nevada 89419
lcclawlibrary@doc.nv.gov

0

:\
"‘~.-. ‘”'~._ t a 1\_\,_,\ `\ ' `§$ ‘ `Y~ \l..
An employee of the
Office of the Attorney General

 

